Citation Nr: 1007762	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-22 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his pastor, J.R.B.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from April 1964 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for PTSD and assigned a 
30 percent disability rating, effective from January 31, 
2007.  In September 2009, the Veteran testified at a Travel 
Board hearing at the RO before the undersigned Veterans Law 
Judge. 


FINDING OF FACT

The Veteran's PTSD is manifested by chronic sleep problems, 
nightmares, flashbacks, intrusive memories, isolating at 
home, anxiety, panic, depression, mild short-term memory 
loss, poor concentration, some difficulty with impulse 
control, persistent avoidance of stimuli associated with 
Vietnam, diminished interest in some activities, increased 
arousal, hypervigilance, and an exaggerated startle response; 
however, he has on one occasion been noted to have a 
flattened affect, his speech is normal, he has learned to 
control panic attacks by avoiding environments that cause 
them, difficulty understanding complex commands and long-term 
memory impairment have not been noted, judgment has been 
found to be intact, and there has been at most moderate 
difficulty for the Veteran to establish and maintain 
relationships with his family, pastor, Vietnam veteran 
friends, and prior group of three to four co-workers.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§  4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.   Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in May 2007 and May 2008 that 
fully addressed the notice elements in this matter.  These 
letters informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Board also notes that the RO 
sent the Veteran letters in May 2007, May 2008, and November 
2009 informing him of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  
Moreover, he has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
his VA treatment records dated from September 2006 through 
September 2009.  A VA examination was conducted in February 
2008, and the Board finds that the VA examination was 
adequate.  The 2008 VA examination included a review of the 
claims folder and a history obtained from the Veteran.  
Examination and clinical findings were reported, along with 
diagnoses and opinions, which were supported in the record.  
The examination report is adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  In 
addition, it appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

VA treatment records showed that in October 2006 the Veteran 
reported he volunteered his services to keep busy, and he cut 
the grass at the church.  He enjoyed his farm.  He did not 
want to talk about his Vietnam experiences, and when he 
talked about his Vietnam experiences he got maybe five words 
out before he became emotional.  A GAF score of 40 was 
assigned.  In January 2007, a GAF score of 45 was assigned.  
He questioned how treatment would help him, indicating he had 
lived with his symptoms all his life and had done well.   He 
reported that he would go to the garage or into the woods to 
cut trees.   He planned to go to his son's camp for one or 
two months in the spring, and he liked to go there alone and 
hunt, fish, or walk.  He often saw deer, but did not shoot 
them.  He talked about his nightmares of Vietnam.  He had 
times he was afraid he would hurt someone, and avoided people 
because of this.  He always had his back to the wall and did 
not like to go to church functions.  He indicated he became a 
workaholic as a coping technique for his symptoms, and he 
became involved with work that required the utmost attention 
so that his mind did not wander.  

VA treatment records also show that in June 2007, a GAF score 
of 50 was assigned.  The Veteran reported he was at a small 
camp to relax and his son was there.  He did not sleep well 
due to nightmares and his son asked what went wrong with him 
at night.  He had to leave church on Memorial Day when they 
performed the service for the deceased military.   In July 
2007, a GAF score of 50 was assigned, and the Veteran 
reported he did not feel like he was improving.  He avoided 
interactions with others, and did not want to do anything 
anymore.  He went to his wife's family reunion in the past, 
but this year told his wife to go without him.  He was not 
getting involved in church activities like the used to.  He 
did go to Canada on a fishing trip with other Vietnam 
veterans.  He reported that the fourth of July was difficult 
for him.  He had not slept the night before his appointment 
because he was aroused knowing he was coming for a session 
and would have problems after that.  He still scanned the 
environment for danger, and could not go to movie theaters.

On VA examination in February 2008, the Veteran reported that 
the frequency of his PTSD symptoms could range considerably 
depending on his environment.  He reported that in the past 
week his minister started talking about his experiences in 
Vietnam and the Veteran became upset and labile in public, 
which was something he never did.  He reported having 
symptoms for the past 40 years, with occasional remissions, 
sometimes for two to three days, when he was in a solitary 
setting and not being provoked.   He worked for Penelec, a 
local electric utility company, for 33 years as a lineman, 
and had retired nine years prior.  He reported he had been 
married two times, and that his first wife left him after one 
and a half years.  He indicated that he was in Vietnam and 
his first wife left their son with his parents, and he began 
raising his son, with the help of his parents, when he 
returned from Vietnam.  His second marriage was now in its 
39th year, and he had a son and daughter through this 
relationship.  He reported that all family relationships 
remain close and supportive.  He had a close-knit group of 
friends because they all live together in the valley of 
central Pennsylvania and all know each other, but he 
indicated that it was limited in number and he could not go 
with them as a group because of his PTSD.  With regard to 
activities and leisure pursuits, the Veteran worked around 
the house and the 62 acres of land that he treated as a small 
farm.  He was also very involved in outdoor activities such 
as hiking.  He had no history of assaultiveness or suicide 
attempts.  

Additionally, on mental status examination in February 2008, 
the Veteran was appropriately dressed and groomed.  His eye 
contact was fairly good, he was alert and oriented in all 
spheres, and he related appropriately to the examiner.  The 
rate and flow of his speech was within normal limits.   His 
affect demonstrated a broad range and intensity, and he had 
difficulty maintaining his stability at times, but his affect 
was appropriate and matched his self-reported mood.  His 
thought process demonstrated a normal rate of flow, with good 
coherence and logic.  No loose associations were noted and 
thought content was appropriate.  He did not have delusions 
or hallucinations, but reported having disassociative 
flashback episodes that the examiner thought could resemble 
these.  He admitted to having suicidal thoughts and 
ideations, but denied that it had ever advanced to either 
plans or intent.  He denied homicidal thoughts, ideations, 
plans, or intent.  He had some mild short-term memory loss 
that was probably age-related.  He did not demonstrate any 
obsessive or ritualistic behavior that would interfere with 
routine activities.  He experienced panic attacks in 
agoraphobic situations and learned to control these by 
avoiding those environments.  He had difficulty over the 
years with feelings of depression, depressed mood, and 
anxiety, primarily when having intrusive memories of Vietnam.  
He had difficulty with impaired impulse control, but worked 
hard on controlling his temper.  He had sleep impairment for 
40 years.  In explaining how he met the DSM-IV criteria for a 
diagnosis of PTSD, the examiner indicated that he 
persistently reexperienced the traumatic events of Vietnam 
through recurrent and intrusive distressing recollections and 
dreams.  He experienced psychological distress at any 
exposure to cues that resemble any aspect of the traumatic 
events of Vietnam, and did not watch any television news or 
read newspapers.  He demonstrated persistent avoidance of 
stimuli associated with traumatic events of Vietnam.  He had 
markedly diminished interest and participation in some of his 
significant activities and at times felt detached and 
estranged from others.  He demonstrated increased arousal, 
difficulty falling and staying asleep, irritability, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  The diagnoses included chronic PTSD, and a 
GAF score of 50 was assigned.  

Further, on the February 2008 VA examination, the examiner 
indicated that the Veteran functioned fairly well in his 
occupational setting and used his long hours and the high 
stress of his line of work to help him not think about 
traumatic memories.  This worked well until he retired and 
found it more difficult to keep his distance from these 
memories.  While the Veteran had been able to function 
socially to a certain extent, he had to hide from large 
crowds.  He had been able to maintain individual 
relationships with other family members and friends, but had 
not been able to tolerate large gatherings, and even had 
trouble gathering in church.

VA treatment records showed that in April 2008, the Veteran 
reported he tried to keep busy, and that for enjoyment he 
liked to fish.  He was going fishing that Saturday.  His 
biggest problem was lack of sleep and thoughts reminding him 
of Vietnam.  On examination he was oriented and had a fair 
mood .  He had no signs of psychosis and had limited insight 
and good judgment  A few weeks later, the Veteran's social 
worker and psychiatrist, opined that due to the severity of 
his symptoms, the Veteran could be eligible for a higher 
rating.

In a letter dated in May 2008, the Veteran's minister/pastor, 
J.R.B., reported he became professionally involved with the 
Veteran in December 2004 at the church of which he was a 
member.  J.R.B. indicated that he participated in the life of 
the church, but became aloof at times to avoid triggers of 
PTSD.  He had purposely left outside evening gatherings to 
avoid images triggered by people gathering in a dark wooded 
area.  He had flashbacks and hyper-alertness during a bible 
study.  J.R.B. noted that he exhibited psychological numbness 
as he withdrew from certain levels of affection and emotional 
ties, and his personal coping skills included time spent in 
solitude struggling with his own emotions and combat trauma.  

Received from the Veteran's wife was a personal statement in 
which she reported the Veteran disappeared for hours without 
telling her, and when she came up behind him and touched him 
on the back he jumped and yelled.  She also indicated it was 
hard to get him places, and that he was always on guard.  She 
reported that he did not feel comfortable being in a crowd, 
and had a terrible time sleeping.  

VA treatment records showed that in June 2008, the Veteran 
reported he had less dreams and slept a little better with 
the medication.  He reported his wife was a big support for 
him, and that he was busy working on his farm mowing fields 
and doing other tasks.  In an assessment of his suicide risk 
it was noted that the Veteran had no current suicide ideation 
or history of impulsivity.  He had severe anxiety and panic 
symptoms, and sleep difficulties.  He had a supportive 
family, did not have hopelessness/despair, and his wife and 
family were his protective factors.   In August 2008, he 
reported he had been to Canada for 10 days for a trip and 
loved it.  He liked the isolation and there was no one around 
to bother him.  Since he came back he had problems with 
anxiety and getting upset because he was around everything.  
He reported he did not want to be around people or in any 
social settings because it hurt him.  In October 2008, he 
reported he felt about the same and had been doing work 
around the house.  He still did not sleep very well at night.  
He felt that since his return from Canada he had gotten worse 
and spent most of his time working around the house and 
walking his property alone.  He reported that his wife came 
from behind and tapped him on the shoulder and it caused him 
to react.   He said his wife was always trying to talk to him 
when he disassociates and her talking bothered him.  In 
January 2009, he reported he had a hard time at the holidays 
and did not like the company coming around because he wanted 
to be alone.  He was having a hard time getting along with 
people, and was going to the camp as soon as spring broke.  
He was in an anxious mood and still had trouble with crowds 
of people.  

Additional VA treatment records showed that in January 2009, 
the Veteran reported he had been invited to a dinner on 
Veteran's Day but was unable to go.  His wife was always 
taking him places so he got out, but he preferred to stay at 
home.  The only place he liked to go was his camp because 
there was no one there.  He got along well with his wife, but 
there were times he preferred to be alone.  His grandson 
wanted him to go to a wrestling match, but he could not go, 
and had not attending his own children's school functions.  
He did go to their graduations, and had trouble at one 
because there was a "gook" there.  He was not sleeping 
well, and had physical signs of anxiety such as flushing, 
feeling nervous and shaky.  He was comfortable around the 
people at church because he grew up with most of them and 
knew them.  In March 2009, a GAF score of 50 was assigned.  
He reported it had been a rough winter and he just sat in the 
garage or basement, and his wife wanted him to go places but 
he did not have the will.  He used to love to fish, but had 
no more interest in it.  He liked to be by himself and wanted 
to go to the cabin in the woods to be alone.  He felt he 
could go into the woods and not return and had no emotions 
and did not care what this would do to his wife.  He was 
always edgy, and walked away from confrontations and was 
afraid of what he might do.  He cut a lot of wood to keep 
busy, and walked in the woods, carrying his rifle ready to 
use.  

In September 2009, the Veteran testified that he spent his 
day in the woods and working in his garage.  He interacted 
with his wife, children, brother-in-law and pastor only, and 
they normally came to his house.  He rarely ventured out, 
maybe to go see his daughter who lived a few miles away.  He 
testified that his isolating at home had gotten worse since 
he retired, and he was uncomfortable around other people and 
did not want to leave home.  He consistently went to church.  
He had retired as a power lines repairman in 2000, and 
indicated that this job was okay for him because he worked 
with three to four guys who he knew and trusted and he worked 
for long hours, often isolated out on the power lines.  Since 
his retirement, he had not attempted to gain other employment 
because he did not think he could be around other people.  He 
was not comfortable with people being behind him, and he kept 
looking all the time.  He had flashbacks and nightmares, and 
when he woke up at night he was checking windows.  His wife 
testified that the Veteran did not show her affection and had 
severe sleep problems.  His pastor testified that the 
incident that happened at church where he talked about war 
occurred a year ago, and that the Veteran was still a regular 
churchgoer since then, but stayed away if he knew the pastor 
was going to speak about war.  His pastor testified that the 
Veteran was still a bible study participant and went to 
Sunday services as well.

In a September 2009 VA record, the Veteran's social worker 
conducted a chart review and reported that the current status 
of the Veteran's existing medical condition included:  
anxiety, isolating, stress, nervousness, inability to relax, 
poor concentration, intrusive thoughts, nightmares, poor 
sleep, hypervigilance, flashbacks, feelings of hopelessness, 
and a flat affect.  The diagnosis was chronic PTSD and the 
prognosis was poor.  The assessment of the Veteran's current 
functioning was that he preferred to be alone and distanced 
himself from his family.  He was unable to relax and was 
constantly on alert.  He could not tolerate crowds and got 
stressed when in contact with anything military related.  He 
had problems trusting others, and did not want to go anywhere 
or do anything due to anxiety and hypervigilance, and 
therefore, had very limited social interactions with others 
outside of the church group.  Also, he felt edgy with them at 
times.  

III. Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are appropriate in any increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's PTSD has been evaluated as 30 percent 
disabling, effective from January 31, 2007, pursuant to 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411. Under that DC, a 
30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereo-typed speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

In assessing a psychiatric disability, a Global Assessment of 
Functioning (GAF) score is often assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Richard v. Brown, 9 Vet. App. 
266 (1996).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned.  The percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995).

In this case, the record reflects that the Veteran's GAF 
scores have ranged from 40 to 50 (most recently).  A GAF 
score of 31 to 40 denotes behavior considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or an inability to function in 
almost all areas.  A GAF score of 41 to 50 denotes serious 
symptoms, or any serious impairment in social, occupational, 
or school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 
242-44 (1995).  The Court has noted the importance of GAF 
scores in evaluating mental disorders; however, a GAF score 
is only one aspect of numerous facets which go into rating a 
psychiatric disability.  Id.

With regard to the criteria necessary for a higher rating to 
be assigned, the Board notes that the Veteran has reported 
that his PTSD has caused him chronic sleep problems, 
nightmares, flashbacks, intrusive memories, isolating at 
home, anxiety, panic, depression, mild short-term memory 
loss, poor concentration, some difficulty with impulse 
control, persistent avoidance of stimuli associated with 
Vietnam, diminished interest in some activities, increased 
arousal, hypervigilance, and an exaggerated startle response. 

With regard to the specific criteria listed in DC 9411, for 
the assignment of a 50 percent rating, the Board notes that 
while there has been a showing that the Veteran has some 
social impairment, and to a lesser extent potential 
occupational impairment, including reduced reliability and 
productivity, there has been only one instance of a flatted 
affect.  On examination, his speech has been found to be 
normal, and while he reported having panic attacks, there has 
been no indication that there is a regular frequency to 
these.  He reported he had panic attacks in agoraphobic 
situations, and avoided those situations.  Review of 
treatment records and the VA examination report do not show 
difficulty in understanding complex commands or impairment of 
long-term memory.  There have been no problems noted with the 
Veteran's thought processes.  His insight was reported to be 
fair, but his judgment has been found to be intact.  While he 
has had some disturbances of mood and motivation, including 
being depressed and not feeling like going anywhere or doing 
anything or seeing anyone, the record also reflects that he 
maintains relationships with his wife, other family members, 
and even some non-family members.  He regularly attends 
church and bible study.  He has a group of Vietnam veteran 
friends whom he socializes with.  Thus, while the Veteran's 
PTSD symptoms approximate some of the criteria for a 50 
percent rating, the pertinent evidence of record shows the 
Veteran's PTSD is manifested by symptoms that more nearly 
approximate a 30 percent rating under DC 9411.  38 C.F.R. 
§ 4.7.

In the instant case, the Board's inquiry is limited to 
whether the preponderance of evidence of record, or at least 
a 50-50 balance of the evidence, supports the grant of a 50 
percent rating, and after carefully considering the pertinent 
evidence of record the Board finds a higher rating is not 
warranted.  The Board is aware that the symptoms listed under 
the 50 percent rating are examples of the type and degree of 
symptoms for that evaluation, and that the Veteran need not 
demonstrate those exact symptoms to warrant a 50 percent 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
However, even considering his other PTSD symptoms (not 
specifically listed in DC 9411) - including intrusive 
thoughts, difficulty sleeping due to nightmares and waking up 
to do checks, hypervigilance and an exaggerated startle 
reflex, and avoiding people and situations that remind him of 
Vietnam - the record does not show that he manifests symptoms 
which equal or more nearly approximate the criteria for a 50 
percent rating.  While he clearly had fluctuating PTSD 
symptoms which affected his efficiency and ability to perform 
occupational tasks and affected his social abilities, he has 
maintained his family relationships and other significant 
relationships and he was able to keep the same job for over 
33 years until he retired.  Thus, even considering his GAF 
scores which ranged from 40 to 50 (evidencing serious 
symptoms), he was never shown to have PTSD symptomatology of 
such severity so as to warrant a 50 percent rating.

The Board concludes that at no time since January 31, 2007, 
has the Veteran's PTSD been more disabling than the 30 
percent rating currently assigned.  Fenderson v. West, supra.  
Therefore, and for reasons and bases set forth above, the 
Board finds the preponderance of the evidence is against the 
grant of a 50 percent disability rating for PTSD, and the 
benefit-of-the-doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


